ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that BENJAMIN A. SILBER of CARNEYS POINT, who was admitted to the bar of this State in 1976, should be reprimanded for violating RPC 1.15(a) and (b) and Rule 1:21-6 (negligent misappropriation of client trust funds);
And the Disciplinary Review Board having further concluded that for a period of two years, respondent should be required to provide quarterly reconciliations of his attorney books and records prepared by a certified public accountant approved by the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that BENJAMIN A. SILBER is hereby reprimanded; and it is further
ORDERED that respondent shall provide to the Office of Attorney Ethics quarterly reconciliations of his attorney books and records prepared by a certified public accountant approved by the Office of Attorney Ethics, for a period of two years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.